 Case
 Case1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1
                                  Filed
                                      Filed
                                         02/02/20
                                            02/02/20
                                                   Page
                                                     Page
                                                        1 of1 10
                                                              of 10
                                                                 PageID
                                                                    PageID
                                                                        #: 9332
                                                                           #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



Inventergy LBS, LLC,                                         Case No. ________________
       Plaintiff,                                            Patent Case
       v.                                                    Jury Trial Demanded
Geotab USA, Inc.,

       Defendant.



                           COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Inventergy LBS, LLC ("Inventergy"), through its attorneys, complains of Geotab

USA, Inc. ("Geotab"), and alleges the following:

                                                PARTIES

       1.      Plaintiff Inventergy LBS, LLC is a corporation organized and existing under the

laws of Delaware that maintains its principal place of business at 900 East Hamilton Avenue,

Campbell, CA 95008.

       2.      Defendant Geotab USA, Inc. is a corporation organized and existing under the

laws of Delaware that maintains an established place of business at 770 E. Pilot Rd, Suite A, Las

Vegas, Nevada, 89119.

                                             JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                1
  Case
  Case1:99-mc-09999
       1:20-cv-00165-UNA
                      Document
                          Document
                               134 1
                                   Filed
                                       Filed
                                          02/02/20
                                             02/02/20
                                                    Page
                                                      Page
                                                         2 of2 10
                                                               of 10
                                                                  PageID
                                                                     PageID
                                                                         #: 9333
                                                                            #: 2



        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District's

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                 VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District's state. In addition, Inventergy has suffered harm in

this district.

                                           PATENTS-IN-SUIT

        7.       Inventergy is the assignee of all right, title and interest in United States Patent

Nos. 8,760,286 (the "'286 Patent"); 10,129,695 (the "'695 Patent"); 9,219,978 (the "'978 Patent");

(collectively the "Patents-in-Suit"); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patents-in-

Suit. Accordingly, Inventergy possesses the exclusive right and standing to prosecute the present

action for infringement of the Patents-in-Suit by Defendant.

                                            The '286 Patent

        8.       The '286 Patent is entitled "System and method for communication with a

tracking device," and issued 6/24/2014. The application leading to the '286 Patent was filed on

4/10/2012, which ultimately claims priority from provisional application number 61/065,116,

filed on 2/8/2008. A true and correct copy of the '286 Patent is attached hereto as Exhibit 1 and

incorporated herein by reference.

        9.       The '286 Patent is valid and enforceable.




                                                    2
 Case
 Case1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1
                                  Filed
                                      Filed
                                         02/02/20
                                            02/02/20
                                                   Page
                                                     Page
                                                        3 of3 10
                                                              of 10
                                                                 PageID
                                                                    PageID
                                                                        #: 9334
                                                                           #: 3



                                          The '695 Patent

       10.     The '695 Patent is entitled "System and method for communication with a

tracking device," and issued 11/13/2018. The application leading to the '695 Patent was filed on

8/23/2017, which ultimately claims priority from provisional application number 61/065,116,

filed on 2/8/2008. A true and correct copy of the '695 Patent is attached hereto as Exhibit 2 and

incorporated herein by reference.

       11.     The '695 Patent is valid and enforceable.

                                          The '978 Patent

       12.     The '978 Patent is entitled "System and method for communication with a

tracking device," and issued 12/22/2015. The application leading to the '978 Patent was filed on

6/24/2014, which ultimately claims priority from provisional application number 61/065,116,

filed on 2/8/2008. A true and correct copy of the '978 Patent is attached hereto as Exhibit 3 and

incorporated herein by reference.

       13.     The '978 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE '286 PATENT

       14.     Inventergy incorporates the above paragraphs herein by reference.

       15.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '286 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Geotab products identified in the charts

incorporated into this Count below (among the "Exemplary Geotab Products") that infringe at

least the exemplary claims of the '286 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '286 Patent Claims") literally or by the doctrine of equivalents. On




                                                  3
 Case
 Case1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1
                                  Filed
                                      Filed
                                         02/02/20
                                            02/02/20
                                                   Page
                                                     Page
                                                        4 of4 10
                                                              of 10
                                                                 PageID
                                                                    PageID
                                                                        #: 9335
                                                                           #: 4



information and belief, numerous other devices that infringe the claims of the '286 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

          16.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '286 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          17.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          18.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '286 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Geotab Products and

distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '286 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '286

Patent.

          19.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '286 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Geotab Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '286 Patent.

          20.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '286

Patent, literally or by the doctrine of equivalents, by selling Exemplary Geotab Products to their

customers for use in end-user products in a manner that infringes one or more claims of the '286




                                                  4
 Case
 Case1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1
                                  Filed
                                      Filed
                                         02/02/20
                                            02/02/20
                                                   Page
                                                     Page
                                                        5 of5 10
                                                              of 10
                                                                 PageID
                                                                    PageID
                                                                        #: 9336
                                                                           #: 5



Patent. Moreover, the Exemplary Geotab Products are not a staple article of commerce suitable

for substantial noninfringing use.

       21.      Exhibit 4 includes charts comparing the Exemplary '286 Patent Claims to the

Exemplary Geotab Products. As set forth in these charts, the Exemplary Geotab Products

practice the technology claimed by the '286 Patent. Accordingly, the Exemplary Geotab

Products incorporated in these charts satisfy all elements of the Exemplary '286 Patent Claims.

       22.      Inventergy therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

       23.      Inventergy is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 2: INFRINGEMENT OF THE '695 PATENT

       24.      Inventergy incorporates the above paragraphs herein by reference.

       25.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '695 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Geotab products identified in the charts

incorporated into this Count below (among the "Exemplary Geotab Products") that infringe at

least the exemplary claims of the '695 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '695 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '695 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

       26.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '695 Patent Claims, by having its employees internally

test and use these Exemplary Products.




                                                  5
 Case
 Case1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1
                                  Filed
                                      Filed
                                         02/02/20
                                            02/02/20
                                                   Page
                                                     Page
                                                        6 of6 10
                                                              of 10
                                                                 PageID
                                                                    PageID
                                                                        #: 9337
                                                                           #: 6



          27.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          28.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '695 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Geotab Products and

distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '695 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '695

Patent.

          29.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '695 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Geotab Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '695 Patent.

          30.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '695

Patent, literally or by the doctrine of equivalents, by selling Exemplary Geotab Products to their

customers for use in end-user products in a manner that infringes one or more claims of the '695

Patent. Moreover, the Exemplary Geotab Products are not a staple article of commerce suitable

for substantial noninfringing use.

          31.   Exhibit 5 includes charts comparing the Exemplary '695 Patent Claims to the

Exemplary Geotab Products. As set forth in these charts, the Exemplary Geotab Products

practice the technology claimed by the '695 Patent. Accordingly, the Exemplary Geotab

Products incorporated in these charts satisfy all elements of the Exemplary '695 Patent Claims.




                                                 6
 Case
 Case1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1
                                  Filed
                                      Filed
                                         02/02/20
                                            02/02/20
                                                   Page
                                                     Page
                                                        7 of7 10
                                                              of 10
                                                                 PageID
                                                                    PageID
                                                                        #: 9338
                                                                           #: 7



       32.      Inventergy therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 5.

       33.      Inventergy is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 3: INFRINGEMENT OF THE '978 PATENT

       34.      Inventergy incorporates the above paragraphs herein by reference.

       35.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '978 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Geotab products identified in the charts

incorporated into this Count below (among the "Exemplary Geotab Products") that infringe at

least the exemplary claims of the '978 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '978 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '978 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

       36.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '978 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       37.      The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       38.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '978 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Geotab Products and

distribute product literature and website materials inducing end users and others to use its




                                                  7
 Case
 Case1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1
                                  Filed
                                      Filed
                                         02/02/20
                                            02/02/20
                                                   Page
                                                     Page
                                                        8 of8 10
                                                              of 10
                                                                 PageID
                                                                    PageID
                                                                        #: 9339
                                                                           #: 8



products in the customary and intended manner that infringes the '978 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '978

Patent.

          39.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '978 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Geotab Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '978 Patent.

          40.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '978

Patent, literally or by the doctrine of equivalents, by selling Exemplary Geotab Products to their

customers for use in end-user products in a manner that infringes one or more claims of the '978

Patent. Moreover, the Exemplary Geotab Products are not a staple article of commerce suitable

for substantial noninfringing use.

          41.   Exhibit 6 includes charts comparing the Exemplary '978 Patent Claims to the

Exemplary Geotab Products. As set forth in these charts, the Exemplary Geotab Products

practice the technology claimed by the '978 Patent. Accordingly, the Exemplary Geotab

Products incorporated in these charts satisfy all elements of the Exemplary '978 Patent Claims.

          42.   Inventergy therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 6.

          43.   Inventergy is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                              JURY DEMAND




                                                 8
 Case
 Case1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1
                                  Filed
                                      Filed
                                         02/02/20
                                            02/02/20
                                                   Page
                                                     Page
                                                        9 of9 10
                                                              of 10
                                                                 PageID
                                                                    PageID
                                                                        #: 9340
                                                                           #: 9



        44.        Under Rule 38(b) of the Federal Rules of Civil Procedure, Inventergy respectfully

requests a trial by jury on all issues so triable.

                                               PRAYER FOR RELIEF

WHEREFORE, Inventergy respectfully requests the following relief:

       A.          A judgment that the '286 Patent is valid and enforceable;

       B.          A judgment that the '695 Patent is valid and enforceable;

       C.          A judgment that the '978 Patent is valid and enforceable;

       D.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                   infringement of one or more claims of the '286 Patent;

       E.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                   infringement of one or more claims of the '695 Patent;

       F.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                   infringement of one or more claims of the '978 Patent;

       G.          An accounting of all damages not presented at trial;

       H.          A judgment that awards Inventergy all appropriate damages under 35 U.S.C. § 284

                   for Defendant's past infringement, and any continuing or future infringement of the

                   Patents-in-Suit, up until the date such judgment is entered, including pre- or post-

                   judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

                   if necessary, to adequately compensate Inventergy for Defendant's infringement,

                   an accounting:

              i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                      and that Inventergy be awarded its reasonable attorneys' fees against Defendant

                      that it incurs in prosecuting this action;




                                                      9
 Case 1:99-mc-09999
      1:20-cv-00165-UNA
                     Document
                         Document
                              134 1Filed
                                      Filed
                                          02/02/20
                                            02/02/20Page
                                                      Page
                                                         1010
                                                            of of
                                                               1010
                                                                  PageID
                                                                    PageID
                                                                         #: #:
                                                                            9341
                                                                               10



           ii.   that Inventergy be awarded costs, and expenses that it incurs in prosecuting this

                 action; and

          iii.   that Inventergy be awarded such further relief at law or in equity as the Court

                 deems just and proper.



Dated: February 2, 2020           Respectfully submitted,

                                  STAMOULIS & WEINBLATT LLC

                                   /s/ Stamatios Stamoulis
                                  Stamatios Stamoulis (#4606)
                                  800 N. West Street, Third Floor
                                  Wilmington, DE 19809
                                  (302) 999-1540
                                  stamoulis@swdelaw.com

                                  Isaac Rabicoff
                                  (Pro Hac Vice admission pending)
                                  Rabicoff Law LLC
                                  73 W Monroe St
                                  Chicago, IL 60603
                                  (773) 669-4590
                                  isaac@rabilaw.com

                                  Counsel for Plaintiff
                                  Inventergy LBS, LLC




                                               10
